Citation Nr: 1737596	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-22 922	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1. What evaluation is warranted for posttraumatic stress disorder from August 9, 2010 to June 25, 2015?
 
2. What evaluation is warranted for posttraumatic stress disorder since June 26, 2015?
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1978 to August 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2013, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.
 
The Board remanded the question what initial rating was warranted for posttraumatic stress disorder for further development in February 2015.  In a July 2015 rating decision, the RO granted a 50 percent rating for posttraumatic stress disorder, effective June 26, 2015.  Because the maximum benefits were not granted the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board again remanded the claim in April 2016 for additional development.  The appeal has returned to the Board for further appellate consideration.  
 
This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.


FINDINGS OF FACT
 
1. From August 9, 2010 to June 25, 2015, the Veteran's posttraumatic stress disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since June 26, 2015, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW
 
1. From August 9, 2010 to June 25, 2015, the criteria for an initial disability rating in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).
 
2. Since June 26, 2015, the criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran contends that his posttraumatic stress disorder is more severe than the assigned ratings reflect.
 
Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  
 
A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's posttraumatic stress disorder is currently rated under Diagnostic Code 9411.  VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms listed.  
 
Diagnostic Code 9411 provides a 30 percent rating  when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The Veteran's posttraumatic stress disorder is currently assigned a 30 percent disability rating from August 9, 2010 to June 25, 2015, and a 50 percent rating from June 26, 2015. 
 
A. From August 9, 2010 to June 25, 2015
 
The Veteran's posttraumatic stress disorder did  not meet the criteria for a 50 percent rating from August 9, 2010 to June 25, 2015.  It did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
In November 2010, the Veteran submitted a statement from a friend, D.B., who described him as hard working, proficient, and committed to his profession.  D.B. stated that the Veteran was "easy going," and remarked that the appellant  always found time to relax with family and friends.  D.B. noticed, however, that the Veteran no longer enjoyed family time, and commented that he observed the appellant's obsessive behavior with watching movies and staying up late at night.  Additionally, D.B. expressed concern about the appellant's sleeping habits, noting that he talked in his sleep, had nightmares about dead burnt and shot bodies, and experienced night sweats.  D.B. also discussed the Veteran's mood swings, stating that at times she did not "know who I [am] with".
 
The Veteran was afforded a VA examination in January 2012.  He stated that in 2009 he was prescribed Celexa 40 milligrams once daily and Trazodone 100 milligrams once at night.  The Veteran acknowledged that the medication was helpful when he used it, and that it had no side effects.  He also reported receiving treatment from a psychiatrist once a month for six months, starting in 2009.  He denied ever seeing a psychotherapist or participating in group classes or therapy.  The Veteran had never been arrested.  His symptoms included "getting agitated easily, having night sweats and nightmares (if he did not take a sleeping pill), anxiety, and occasional depression."  He and his wife had separate residences because, at the time, he did not want to be around anyone.  While he previously visited friends frequently, over the past two years he reportedly visited friends only once or twice, despite their close proximity.  The Veteran stated that he had thoughts of hurting people at his job who "suck up," but denied intent, and plan to act upon this thoughts.  The examiner found that the Veteran had chronic sleep impairment, mild memory loss, and impaired abstract thinking.  
 
While in the military, the appellant received his bachelor of arts degree in health administration.  At the time of his examination, he was working on a master's degree in health administration.  During the Veteran's senior year, he worked at a steel company, and reported that he did not have difficulties at his employment.  The appellant left the Army in 2004, and began work as a military instructor.  He was fired due to a confrontation with an officer over scheduling.  He then successfully maintained employment as a military instructor for two years.  In 2007, the Veteran obtained a seven month contract working for a dialysis company, and reported having no difficulties.  Following this contract, he successfully worked for the Wounded Warrior Program for a year as an administrator.  In October 2008, he returned to work as an instructor for a consulting company in Maryland, and was still working on the contract at the time of the examination.
 
Following a mental status examination the examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant distress, or; symptoms controlled by medication.  His symptoms included chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events.  The examiner did not report occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks or than once a week; difficulty in understanding complex commands, impairment of short and long term memory, or impaired judgement.
 
At a February 2013 hearing, the Veteran testified that his posttraumatic stress disorder affected his marital relationship, employment, and sleep.  He testified that he had nightmares occurring once or twice a week, and that if he failed to take his prescribed medication, the nightmares were more frequent.  He also had difficulty remaining asleep, and would sleep 4-5 hours per night.  The appellant stated that he experienced anxiety on an almost daily basis, and was irritated by small things.  He also experienced anxiety when shopping and due to loud noises.  He reported being easily angered, but the anger was not so severe that he could not control it or would hurt someone.  He would often remove himself from situations to avoid conflict.  He reported spending little time with his wife, since he is irritated by her actions.  They were seeking counseling with VA.  He did not participate in family events, preferring to stay home alone.  The Veteran also reported attending  stress management and group therapy.  He reported missing about two months of work out of the year due to anxiety. 

From the foregoing it is evident that between August 9, 2010 and June 25, 2015, the appellant's posttraumatic stress disorder was productive of no more than occupational and social impairment with an occasional decrease in work efficiency.  In this respect the January 2012 VA psychiatric examination specifically found no evidence of a depressed mood, anxiety, suspiciousness, panic attacks, suicidal ideation, impaired judgment, delusions, hallucinations, impaired short or long term memory, or any speech disorder.  While there was evidence of chronic sleep impairment, as well as a mild memory loss such as forgetting names, directions or recent events on balance these symptoms do not rise to the level required for a 50 percent rating.    

B. Since June 26, 2015
 
The Veteran was afforded another VA examination in June 2015.  While he reported having trouble with relationships with his supervisors and co-workers, he had successfully maintained employment for three years with the company as a government contractor.  He reported having outbursts of anger and irritability.  Despite frequent irritation with co-workers, however, he was able to resolve conflicts with discussion, and without physical altercation.  The Veteran reportedly slept 4-5 hours a night.  He described experiencing intrusive memories of stressor events - especially before sleeping, and reported having nightmares with combat themes at least once a week.  He reported changing the television channel when confronted with war themes to avoid stress and intrusive distressing memories.  The Veteran experiences feelings of detachment from others, and is in a persistent negative emotional state.  Mental status examination revealed that the appellant was oriented to person, place and situation.  His verbal comprehension and speech were within normal limits, and while his affect was constricted his mood was neutral.   


his examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 
 
Given that the above evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent for posttraumatic stress disorder for any time for the period since June 26, 2015.  The appellant did show signs of anxiety, suspiciousness, chronic sleep problems, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  Still, the appellant did not show evidence of such symptoms as panic attacks, suicidal ideation, impaired judgment, delusions, hallucinations, impaired short or long term memory, or any speech disorder.  There was also no evidence that the Veteran showed symptoms such as impaired impulse control, a neglect of personal appearance, or spatial disorientation.  Hence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent since June 26, 2015. 
 
 
ORDER
 
From August 9, 2010 to June 25, 2015, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder is denied.
 
Since June 26, 2015, entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


